         Case 1:18-cv-03202-DKC Document 61 Filed 12/23/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

TONY DEWITT,                                 )
                                             )
                              Plaintiff,     )
                                             )
              v.                             )       1:18-cv-03202-DKC
                                             )
WILLIAM RITZ, et. al.,                       )
                                             )       Hon. Deborah K. Chasanow
                              Defendants.    )

 DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S REQUEST FOR AN
   EXTENSION TO RESPOND TO DEFENDANTS’ MOTION TO DISMISS AS A
                      LITIGATION SANCTION
       Defendants, William Ritz, Gregory MacGillivary, and Kevin Turner (“Defendants”),

through their undersigned attorneys, for their Response In Opposition to Plaintiff’s Request for

an Extension to Respond to Defendants’ Motion to Dismiss as a Litigation Sanction, hereby state

as follows:

   1. Defendants filed their Motion to Dismiss as a Litigation Sanction (“Sanctions Motion”)

       on July 22, 2020. (Dkt. # 48).

   2. Defendants’ motion set forth clear and convincing evidence of Plaintiff’s litigation

       misconduct. Specifically, Defendants’ motion establishes that plaintiff Tony Dewitt

       (“Plaintiff”) offered to pay Maurice Booker $10,000 in exchange for testimony favorable

       to Plaintiff in this civil proceeding and in the post-conviction proceedings which was

       used to dupe a criminal court judge into reversing Plaintiff’s murder conviction. (Id. at p.

       6). Moreover, Defendants’ motion established through Plaintiff’s own words that he

       actually paid Tyrell Curtis money in exchange for similarly favorable testimony. (Id. at

       pp. 11-12).



                                                 1
            Case 1:18-cv-03202-DKC Document 61 Filed 12/23/20 Page 2 of 5



    3. Defendants’ motion also set forth clear and convincing evidence that Plaintiff utilized a

        fraudulent document to dupe the Court into reversing his murder conviction. (Id. at pp.

        15-21). The forged document is fraudulent on its face because, as described in the

        Sanctions Motion, it contains the same unique identifying number as another known

        document. (Id. at p. 17).

    4. Under Local Rule 105(2)(a), Plaintiff had 14-days to respond to Defendants’ Sanctions

        Motion. Plaintiff failed to respond to the motion for more than four months.1

    5. On December 7, 2020, the Court held a status hearing on the Sanctions Motion. (Dkt. #

        57). Plaintiff’s Counsel’s oral response to the allegations made in the motion was that,

        although it “sounds bad”, it is “customary” to pay witnesses.

    6. Over Defendants’ objection, the Court granted Plaintiff 14-days to file a response to the

        Sanctions Motion and indicated that this would be a final extension. Id.

    7. Fed. R. Civ. P. 6(b)(1)(B) allows for extensions of time for “good cause” or “excusable

        neglect.”

    8. Plaintiff’s request for additional time filed after business hours on December 21, 2020,

        the same date in which his response was due, badly misses the standard. (Dkt. # 59).

    9. In a single page letter request, Plaintiff says, “access to the documents he needs to render

        his response have proven to be more problematic than anticipated.” Id. No further

        explanation is offered. Id.

    10. No time is needed in order to establish that Plaintiff’s offered justification for the

        evidence set forth in the motion—that supposedly it is “customary” to pay witnesses



        1
           Co-counsel for Plaintiff, who has since withdrawn from the case, filed a Motion to Strike or in
the Alternative Motion to Extend Time on August 5, 2020. (Dkt. # 51). The Court denied the Motion to
Strike in an order dated November 25, 2020. (Dkt. # 56).

                                                    2
     Case 1:18-cv-03202-DKC Document 61 Filed 12/23/20 Page 3 of 5



   (a.k.a. bribe witnesses)—is not acceptable. The answer to this question is straightforward:

   it is never permissible to bribe a witness.

11. As Defendant’s establish in their Sanctions Motion, Plaintiff’s entire lawsuit is predicated

   on severe litigation misconduct. (Dkt. # 48). He promised Maurice and Cornell Booker

   that he would pay them ten-thousand dollars ($10,000) each in exchange for their

   testimony; encouraged Larry Mitchell to invent false allegations of police misconduct;

   and paid Tyrell Curtis for testimony, the substance of which was carefully dictated by

   Plaintiff. Id. In addition, Plaintiff brazenly forged the Questioned Document to support

   Curtis’s false testimony, then presented the forgery to the criminal court to procure the

   reversal of his conviction. Id. This same tainted evidence is now being relied upon to

   falsely sue the Defendants.

12. When presented with these allegations, Plaintiff’s only response has been to claim that

   paying witnesses is typical and seek to delay and draw out these proceedings as long as

   possible without any plausible explanation.

13. Therefore, Plaintiff has not demonstrated good cause for an extension of time and this

   Court should grant Defendants’ Sanctions Motion.




                                             3
         Case 1:18-cv-03202-DKC Document 61 Filed 12/23/20 Page 4 of 5



       WHEREFORE, Defendants respectfully request that this Court DENY Plaintiff’s Request

for Extension and GRANT their Motion to Dismiss as a Litigation Sanction, and for such further

relief the court deems just and proper.

Dated: December 22, 2020

                                                  Respectfully submitted,



                                                  /s/ Avi T. Kamionski
                                                  Avi T. Kamionski, Bar No. 20703
                                                  Shneur Nathan, Bar No. 20707
                                                  Mayer Engelsberg Bar No. 21105
                                                  201 N. Charles Street Suite 1202
                                                  Baltimore, MD 21202
                                                  (312) 612-1928
                                                  (952) 658-3011
                                                  akamionski@nklawllp.com
                                                  snathan@nklawllp.com
                                                  mengelsberg@nklawllp.com

                                                  Attorneys for Individual Defendants




                                              4
          Case 1:18-cv-03202-DKC Document 61 Filed 12/23/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that I have caused true and correct copies of

the above and foregoing to be served on all counsel of record via to the Court’s CM/ECF system,

in accordance with the rules of electronic filing of documents, on this 22nd day of December,

2020.

                                                      /s/ Avi T. Kamionski




                                                 5
